In this case a competent civil engineer testified for each party. The witness for plaintiff was sure that the lake would be lowered. The one for defendants disagreed, but admitted that the terrain between the outlet of the lake and the spillway "was pretty marshy but 15 feet would be the approximate width (of the present channel) but 6 feet of spillway with a free fall will make a great deal more water than will the channel of that sluggish stream." In view of *Page 301 
that admission of what seems an obvious fact, I am at a loss to understand what the objection is to modifying the conclusions of law and order for judgment so that the court will retain jurisdiction to require an increase in the altitude of the spillway upon application made for that purpose at any time in the future when accompanied by a showing of an actual lowering of the level of the lake through an artificial acceleration of the out-flow.
The lake in question is another one of the natural reservoirs and retarding basins with which the glacial period so richly blessed Minnesota, and which drainage enthusiasts have been all too willing to destroy. The simplicity and effective protection of the precautionary measure which would be worked out by the modification suggested commend it to my judgment — particularly so, as nobody has suggested any objection to it.
True, plaintiff and his neighbors desiring to maintain this lake in a state of nature may resort to the procedure provided for in the statutes referred to in the majority opinion. But a mere glance at those provisions demonstrates the mere possibility of an adequate remedy as distinguished from the assurance thereof to which plaintiff is entitled. This action demonstrates that the right of a land owner is threatened. To me it seems our duty to give adequate protection against the threat rather than to remit plaintiff to a mere possibility of getting relief at the hands of some county board. I am at a loss to see why plaintiff should be affected in this action by the irrelevant fact that "other abutting owners are not parties" thereto. The suggestion seems to be that "should the future prove the court mistaken" in this case, some of plaintiff's neighbors may procure the relief to which plaintiff is entitled, but which we are now denying him for all time by the bar of a judgment. Frankly, I cannot appreciate that method of dealing with the rights of a citizen. *Page 302